DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/03/2021 is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
In page 1, paragraph 1, where it says “Application Serial No. 16/933,407, filed July 20…” should be --Application Serial No. 16/933,407, now U.S. Patent No. 11,221,665, filed July 20…--.  
Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5, 11-12, 14, 16 and 19 of U.S. Patent No. 10,725,527 contains every element of claims 1-3, 7-12 and 17-20 of the instant application and as such anticipates claims 1-3, 7-12 and 17-20  of the instant application.
Claim 1 of the present application corresponds to claim 1 of the ‘527 patent, where “A cache memory system…” corresponds to claim 1, line 1of the ‘527 patent; “a memory including…” corresponds to claim 1, lines 2-4 of the ‘527 patent; “ a controller coupled…” corresponds to claim 1, line 14 of the ‘527 patent; “receive a memory access request…” corresponds to claim 1, lines 7 and 15-17 of the ‘527 patent; “determine a set of cache lines associated…” corresponds to claim 1, lines 15-17 of the ‘527 patent; and “transition the set of cache lines from…” corresponds to claim 1, lines 18-22 of the ‘527 patent.

Claim 2 of the present application corresponds to claim 1 of the ‘527 patent, where “the set of cache lines is associated with the memory…” corresponds to claim 1, lines 8-9 of the ‘527 patent.

Claim 3 of the present application corresponds to claims 1 and 2 of the ‘527 patent, where “the set of cache lines includes a first cache…” corresponds to claim 2, lines 2-3 of the ‘527 patent; “the cache hit on the address…” corresponds to claim 1, lines 8-9 of the ‘527 patent; and “the controller is further configured to transition the second cache line…” corresponds to claim 2, lines 4-7 of the ‘527 patent.

Claim 7 of the present application corresponds to claim 3 of the ‘527 patent, where “pipeline stages including…” corresponds to claim 3, lines 2-5 of the ‘527 patent.

Claim 8 of the present application corresponds to claim 3 of the ‘527 patent, where “perform, in the first pipeline stage, a tag read…” corresponds to claim 3, lines 8-9 of the ‘527 patent; and “perform, in the second pipeline stage, a tag compare…” corresponds to claim 3, lines 10-12 of the ‘527 patent.

Claim 9 of the present application corresponds to claim 5 of the ‘527 patent, where “the pipeline stages include a third pipeline…” corresponds to claim 5, lines 2-3 of the ‘527 patent; and “the controller is configured to maintain the first cache line…” corresponds to claim 5, lines 4-6 of the ‘527 patent.

Claim 10 of the present application corresponds to claim 11 of the ‘527 patent, where “the memory access requests includes…” corresponds to claim 11, lines 1-3 of the ‘527 patent.

Claim 11 of the present application corresponds to claim 12 of the ‘527 patent, where “A method…” corresponds to claim 12, line 1 of the ‘527 patent; “receiving, by a memory controller,  a memory access request…” corresponds to claim 12, lines 2-5 of the ‘527 patent; “ determining, by the memory controller, a set of cache lines associated…” corresponds to claim 12, lines 6-7 of the ‘527 patent; and “transitioning, by the memory controller, the set of cache lines from…” corresponds to claim 12, lines 10-14 of the ‘527 patent.

Claim 12 of the present application corresponds to claim 12 of the ‘527 patent, where “the set of cache lines is associated with the memory…” corresponds to claim 12, lines 8-9 of the ‘527 patent.

Claim 17 of the present application corresponds to claim 14 of the ‘527 patent, where “pipeline stages including…” corresponds to claim 14, lines 2-11 of the ‘527 patent.

Claim 18 of the present application corresponds to claim 14 of the ‘527 patent, where “perform, in the first pipeline stage, a tag read…” corresponds to claim 14, lines 5-7 of the ‘527 patent; and “perform, in the second pipeline stage, a tag compare…” corresponds to claim 14, lines 9-11 of the ‘527 patent.

Claim 19 of the present application corresponds to claim 16 of the ‘527 patent, where “the pipeline stages include a third pipeline…” corresponds to claim 16, lines 2-5 of the ‘527 patent; and “the controller is configured to maintain the first cache line…” corresponds to claim 16, lines 6-7 of the ‘527 patent.

Claim 20 of the present application corresponds to claim 19 of the ‘527 patent, where “the memory access requests includes…” corresponds to claim 19, lines 1-3 of the ‘527 patent.
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 10-16 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Biswas et al. (US 2014/0095777).
With respect claim 1, Biswas et al. teaches a memory including cache lines (see Fig. 6 and paragraph 76; Data memory 122 includes ways 124A-B, which are representative of any number of ways of data memory 122. Each way 124A-B may be divided into four sections… The number of cache lines per section may vary); and 
a controller coupled to the memory (see paragraphs 72-73 and 75; cache control unit 120 coupled to data memory 122), the controller configured to: receive a memory access request (see paragraphs 70 and 75; requesting agent conveying a request to a system cache); 
determine a set of cache lines associated with the memory access request (see paragraphs 70 and 75; requesting agent conveying a request to a system cache… voltage provided to each section may be determined by cache control unit 120 based on whether the specific section is being accessed or is on the verge of being accessed (i.e., section and cache lines being accessed are determined to provide voltage)); 
and transition the set of cache lines from a low power state to an operating state (see paragraph 75; voltage provided to each section may be determined by cache control unit 120 based on whether the specific section is being accessed or is on the verge of being accessed Also in paragraphs 81-82; When a given section has one or more requests scheduled for access, then the given section may be provided with the higher supply voltage).

With respect claim 2, Biswas et al. teaches the set of cache lines is associated with the memory access request in response to a cache hit on an address of the memory access request (see paragraphs 70 and 81; during operation of the system cache, requests may be received by the system cache and these requests may hit in the system cache. Based on the tag lookups of the requests, the cache control unit may determine which sections of the system cache are targeted by the received requests).

With respect to claim 3, Biswas et al. teaches wherein: the set of cache lines includes a first cache line and a second cache line (see Fig. 6 and paragraph 76; Data memory 122 includes ways 124A-B, which are representative of any number of ways of data memory 122. Each way 124A-B may be divided into four sections… The number of cache lines per section may vary); 
the cache hit on the address is associated with the first cache line (see Fig. 7 and paragraphs 70 and 81; during operation of the system cache, requests may be received by the system cache and these requests may hit in the system cache. Based on the tag lookups of the requests, the cache control unit may determine which sections of the system cache are targeted by the received requests); and
the controller is further configured to transition the second cache line to the low power state during the performing of the memory access request on the first cache line (see Fig. 7 and paragraph 82; hen a given section does not have any requests scheduled for accessing the given section, then the given section may be provided with the lower supply voltage (i.e., cache line not having any requests/cache hits are transition to a lower supply voltage)).

With respect to claim 4, Biswas et al. teaches wherein: the controller is configured to determine the set of cache lines in a first clock cycle (see paragraph 83; steps 152, 154, 156, and 158 of method 140 may be performed every `X` number of clock cycles, wherein `X` may vary).

With respect to claim 5, Biswas et al. teaches wherein: the controller is configured to transition the set of cache lines from the low power state to the operating state in a second clock cycle  (see paragraph 83; steps 152, 154, 156, and 158 of method 140 may be performed every `X` number of clock cycles, wherein `X` may vary (i.e., that transitioning of the supply voltage may be performed in a second/different clock cycle than the determining the section/lines to be accessed).

With respect to claim 6, Biswas et al. teaches wherein: the controller is further configured to transition the set of cache lines to the low power state upon completion of the memory access request (see Fig. 7 and paragraph 82; hen a given section has one or more requests scheduled for access, then the given section may be provided with the higher supply voltage. Then, after the accesses to the given section by the requests have been completed, the given section may be provided with the lower supply voltage).

With respect to claim 10, Biswas et al. teaches wherein: the memory access request includes one of a read access and a write access (see paragraphs 70 and 75; request 92 may include command 94, which indicates the type of request (e.g., read, write) being sent).

With respect to claim 11, Biswas et al. teaches receiving, by a memory controller, a memory access request associated with a memory (see paragraphs 69-70 and 75; requesting agent send request to memory controller); 
determining, by the memory controller, a set of cache lines associated with the memory access request (see paragraphs 70 and 75; requesting agent conveying a request to a system cache… voltage provided to each section may be determined by cache control unit 120 based on whether the specific section is being accessed or is on the verge of being accessed (i.e., section and cache lines being accessed are determined to provide voltage)); and 
transitioning, by the memory controller, the set of cache lines from a low power state to an operating state (see paragraph 75; voltage provided to each section may be determined by cache control unit 120 based on whether the specific section is being accessed or is on the verge of being accessed Also in paragraphs 81-82; When a given section has one or more requests scheduled for access, then the given section may be provided with the higher supply voltage).

With respect claim 12, Biswas et al. teaches the set of cache lines is associated with the memory access request in response to a cache hit on an address of the memory access request (see paragraphs 70 and 81; during operation of the system cache, requests may be received by the system cache and these requests may hit in the system cache. Based on the tag lookups of the requests, the cache control unit may determine which sections of the system cache are targeted by the received requests).

With respect to claim 13, Biswas et al. teaches wherein: the set of cache lines includes a first cache line and a second cache line (see Fig. 6 and paragraph 76; Data memory 122 includes ways 124A-B, which are representative of any number of ways of data memory 122. Each way 124A-B may be divided into four sections… The number of cache lines per section may vary); 
the cache hit on the address is associated with the first cache line (see Fig. 7 and paragraphs 70 and 81; during operation of the system cache, requests may be received by the system cache and these requests may hit in the system cache. Based on the tag lookups of the requests, the cache control unit may determine which sections of the system cache are targeted by the received requests); and
the memory controller is further configured to transition the second cache line to the low power state during the performing of the memory access request on the first cache line (see Fig. 7 and paragraph 82; hen a given section does not have any requests scheduled for accessing the given section, then the given section may be provided with the lower supply voltage (i.e., cache line not having any requests/cache hits are transition to a lower supply voltage)).

With respect to claim 14, Biswas et al. teaches wherein: the memory controller is configured to determine the set of cache lines in a first clock cycle (see paragraph 83; steps 152, 154, 156, and 158 of method 140 may be performed every `X` number of clock cycles, wherein `X` may vary).

With respect to claim 15, Biswas et al. teaches wherein: the memory controller is configured to transition the set of cache lines from the low power state to the operating state in a second clock cycle  (see paragraph 83; steps 152, 154, 156, and 158 of method 140 may be performed every `X` number of clock cycles, wherein `X` may vary (i.e., that transitioning of the supply voltage may be performed in a second/different clock cycle than the determining the section/lines to be accessed).

With respect to claim 16, Biswas et al. teaches wherein: the memory controller is further configured to transition the set of cache lines to the low power state upon completion of the memory access request (see Fig. 7 and paragraph 82; hen a given section has one or more requests scheduled for access, then the given section may be provided with the higher supply voltage. Then, after the accesses to the given section by the requests have been completed, the given section may be provided with the lower supply voltage).

With respect to claim 20, Biswas et al. teaches wherein: the memory access request includes one of a read access and a write access (see paragraphs 70 and 75; request 92 may include command 94, which indicates the type of request (e.g., read, write) being sent).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 7-8 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biswas et al. (US 2014/0095777).
With respect claim 7, Biswas et al. does not explicitly teach pipeline stages including a first pipeline stage and a second pipeline stage.
However, Biswas et al. teaches wherein data memory 64 may be arranged so that a set of cache line storage locations may be selected for read/write operation responsive to an index portion of the input address (see paragraph 49)… Tag memory 62 may comprise a plurality of tag entries, each entry selected by a different value of the index mentioned above. The selected tag entry may store the tags that correspond to the set of cache line storage locations in system cache 60 that are selected by the index. Each tag corresponds to a cache line in the respective cache line storage location, and may include the tag portion of the address of the corresponding cache line (i.e., the address, less the least significant bits that define an offset within the cache line and the bits that are used for the index), and various other state information. In response to a request, the tag memory 62 may be configured to decode the index and output the tags to the cache control unit 66 for processing. In an embodiment, the tag memory 62 may also include tag comparison circuitry configured to compare the tags to the tag portion of the request address, and may provide the comparison results to the cache control unit (i.e., reding the tag from the input address and the tag comparison may be done in different stages) (see paragraph 50).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified system to include the above mentioned to reduce leakage power in a system cache within a memory controller (see Biswas, Abstract, lines 1-2).

With respect claim 8, Biswas et al. does not explicitly teach wherein: the pipeline stages are configured to: perform, in the first pipeline stage, a tag read of the memory access request; and perform, in the second pipeline stage, a tag compare on the memory access request and a result of the tag read to determine the set of cache lines.
However, Biswas et al. teaches wherein data memory 64 may be arranged so that a set of cache line storage locations may be selected for read/write operation responsive to an index portion of the input address (see paragraph 49)… Tag memory 62 may comprise a plurality of tag entries, each entry selected by a different value of the index mentioned above. The selected tag entry may store the tags that correspond to the set of cache line storage locations in system cache 60 that are selected by the index. Each tag corresponds to a cache line in the respective cache line storage location, and may include the tag portion of the address of the corresponding cache line (i.e., the address, less the least significant bits that define an offset within the cache line and the bits that are used for the index), and various other state information. In response to a request, the tag memory 62 may be configured to decode the index and output the tags to the cache control unit 66 for processing. In an embodiment, the tag memory 62 may also include tag comparison circuitry configured to compare the tags to the tag portion of the request address, and may provide the comparison results to the cache control unit (i.e., reding the tag from the input address and the tag comparison may be done in different stages) (see paragraph 50).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified system to include the above mentioned to reduce leakage power in a system cache within a memory controller (see Biswas, Abstract, lines 1-2).

With respect claim 17, Biswas et al. does not explicitly teach pipeline stages including a first pipeline stage and a second pipeline stage.
However, Biswas et al. teaches wherein data memory 64 may be arranged so that a set of cache line storage locations may be selected for read/write operation responsive to an index portion of the input address (see paragraph 49)… Tag memory 62 may comprise a plurality of tag entries, each entry selected by a different value of the index mentioned above. The selected tag entry may store the tags that correspond to the set of cache line storage locations in system cache 60 that are selected by the index. Each tag corresponds to a cache line in the respective cache line storage location, and may include the tag portion of the address of the corresponding cache line (i.e., the address, less the least significant bits that define an offset within the cache line and the bits that are used for the index), and various other state information. In response to a request, the tag memory 62 may be configured to decode the index and output the tags to the cache control unit 66 for processing. In an embodiment, the tag memory 62 may also include tag comparison circuitry configured to compare the tags to the tag portion of the request address, and may provide the comparison results to the cache control unit (i.e., reding the tag from the input address and the tag comparison may be done in different stages) (see paragraph 50).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified method to include the above mentioned to reduce leakage power in a system cache within a memory controller (see Biswas, Abstract, lines 1-2).

With respect claim 18, Biswas et al. does not explicitly teach wherein: the pipeline stages are configured to: perform, in the first pipeline stage, a tag read of the memory access request; and perform, in the second pipeline stage, a tag compare on the memory access request and a result of the tag read to determine the set of cache lines.
However, Biswas et al. teaches wherein data memory 64 may be arranged so that a set of cache line storage locations may be selected for read/write operation responsive to an index portion of the input address (see paragraph 49)… Tag memory 62 may comprise a plurality of tag entries, each entry selected by a different value of the index mentioned above. The selected tag entry may store the tags that correspond to the set of cache line storage locations in system cache 60 that are selected by the index. Each tag corresponds to a cache line in the respective cache line storage location, and may include the tag portion of the address of the corresponding cache line (i.e., the address, less the least significant bits that define an offset within the cache line and the bits that are used for the index), and various other state information. In response to a request, the tag memory 62 may be configured to decode the index and output the tags to the cache control unit 66 for processing. In an embodiment, the tag memory 62 may also include tag comparison circuitry configured to compare the tags to the tag portion of the request address, and may provide the comparison results to the cache control unit (i.e., reding the tag from the input address and the tag comparison may be done in different stages) (see paragraph 50).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified method to include the above mentioned to reduce leakage power in a system cache within a memory controller (see Biswas, Abstract, lines 1-2).

Allowable Subject Matter
Claims 9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and if Double Patenting rejection is overcome.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Balakrishnan et al. (US 2010/0275049). Balakrishnan et al. teaches conserving power in non-uniform cache access (NUCA) systems.
Moll et al. (US 7,647,452). Moll et al. teaches in response to significant power consumed by caches, provides a re-fetching cache memory enabling low-power modes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARACELIS RUIZ whose telephone number is (571)270-1038. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G. Bragdon can be reached on (571)272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARACELIS RUIZ/Primary Examiner, Art Unit 2139